l577-/¥
                                ELECTRONIC RECORD




COA #      02-14-00003-CR                        OFFENSE:        64.01


           Charles Martin v. The State of
STYLE:     Texas                                 COUNTY:         Wichita

COA DISPOSITION:       AFFIRMED                  TRIAL COURT:    89th District Court


DATE: 10/09/14                    Publish: NO    TC CASE #:      38,715-C




                        IN THE COURT OF CRIMINAL APPEALS


STYLE:   Charles Martin v. The State' of Texas        CCA#            |5 llmlT
         PROSE                        Petition        CCA Disposition:

FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

         K^F^^>                                       JUDGE:

DATE:     Dill91Mi?                                   SIGNED:                          PC:

JUDGE:        FM UvU&rr-                              PUBLISH:                         DNP:




                                                                                       MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                            ELECTRONIC RECORD